In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00008-CV



             LOUIS COGNATA, Appellant

                            V.

       DOWN HOLE INJECTION, INC., Appellee



         On Appeal from the 145th District Court
              Nacogdoches County, Texas
             Trial Court No. C21,875-2005




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION
        Due to a procedural anomaly, Louis Cognata, appellant, filed two appeals in this case in

two different appellate districts. While the lawsuit forming the basis of this appeal was filed by

Down Hole Injection, Inc., in the 145th Judicial District Court of Nacogdoches County, a

discovery dispute arose when depositions were being taken in Houston, and the 127th Judicial

District Court of Harris County was called on to resolve that dispute. As a result of the

discovery issues in Houston, the 127th Judicial District Court imposed a $21,000.00 discovery

sanction against Cognata, and, in 2006, Cognata appealed that sanction order to the Fourteenth

Court of Appeals in Houston. While that appeal was pending, Down Hole Injection, Inc.,

appellee, nonsuited the underlying lawsuit in the 145th Judicial District Court. In January 2012,

Cognata appealed the grant of Down Hole Injection’s nonsuit to the Twelfth Court of Appeals in

Tyler. Subsequently, that appeal was transferred to this Court by the Texas Supreme Court

pursuant to its docket equalization efforts. 1 See TEX. GOV’T CODE ANN. § 73.001 (West 2013).

        We abated this appeal April 26, 2012, pending the decision of the Fourteenth Court in the

companion appeal, cause number 14-06-00976-CV. The Fourteenth Court issued its decision

June 19, 2012, Cognata’s petition for discretionary review of that decision was denied by The

Supreme Court of Texas November 30, 2012, and the Fourteenth Court’s mandate issued

January 18, 2013. As a result, on February 25, 2013, we lifted the abatement in this appeal and

ordered the clerk to reinstate the matter on the docket. We further informed Cognata in our

February 25 order that he had thirty days from the date of the order to file a brief in this matter.

1
 We are unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any
relevant issue. See TEX. R. APP. P. 41.3.

                                                      2
Finally, we warned Cognata that failure to file a brief within the time allotted would result in

dismissal of the appeal for want of prosecution. See TEX. R. APP. P. 42.3(b), (c).

       We have received nothing from Cognata. Pursuant to Rule 42.3, we dismiss this appeal

for want of prosecution. See TEX. R. APP. P. 42.3(b).




                                                 Bailey C. Moseley
                                                 Justice

Date Submitted:       April 15, 2013
Date Decided:         April 16, 2013




                                                3